Citation Nr: 1608291	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypothyroidism.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This matter is on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction was subsequently transferred to RO in Atlanta, Georgia.

In September 2013 and September 2014, this matter was remanded to the RO so that a hearing could be scheduled.  In a May 2015 statement to VA, the Veteran cancelled a June 2015 hearing before a Veterans Law Judge.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

In July 2015, this matter was remanded by the Board for further development and is now ready for disposition.  This is the first time this case has been before the undersigned.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Giving her the benefit of the doubt, the Veteran has hypothyroidism that is etiologically related to her active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran asserts that she has hypothyroidism that is related to her service.  She contends that she her hypothyroidism symptoms began during service, but that there were no tests performed to diagnose it at that time.  She stated that she began receiving VA treatment in August 2006 and that a VA physician advised her that her hypothyroidism was the reason for her weight gain during the past two years.

The service treatment records (STRs) include a September 2003 report which reflects complaints of fatigue.  In October 2003, she complained of diarrhea, cramps, and heavy menses.  In November 2004, she reported missing one or two menstrual cycles.  However, these records are void of a diagnosis of hypothyroidism.

Post-service, VA treatment records include an August 2006 report which indicates a weight gain of over 30 pounds over the past year.  In September 2006, "probable Hashimoto's disease" was diagnosed and Synthroid 0.1 mg daily was prescribed.

In October 2006, the Veteran submitted a medical article related to hypothyroidism and symptoms that include fatigue, depression, and abnormal menstrual cycles.

A February 2007 VA Gulf War guidelines examination diagnosed sleep disorder/insomnia possibly secondary to uncontrolled hypothyroidism.

A February 2007 mental disorders examination reflects complaints of symptoms of depression and difficulty sleeping.  The examining physician indicated that the Veteran appeared to have mild emotional lability and chronic difficulty sleeping in association with her hypothyroidism condition and diagnosed a mood disorder, NOS, in association with physical condition.

A November 2015 VA thyroid and parathyroid conditions Disability Benefits Questionnaire indicated a diagnosis of hypothyroidism since 2011 with treatment since 2006.  The symptoms indicated include fatigability.  The examiner stated that a review of the STRs showed no signs or symptoms of hypothyroidism and stated that her 2011 lab tests were the first indication of hypothyroidism.  

The examining physician opined that it is less likely than not that her thyroid condition is due to her military service.  However, as there are in-service complaints and treatment for symptoms associated with the Veteran's currently diagnosed hypothyroidism and lab tests prior to 2011 indicated hypothyroidism, this opinion is based on an inaccurate factual premise, and therefore carries little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

On review of the evidence of record, the Board finds that the evidence demonstrates that the Veteran did experience symptoms of hypothyroidism during a period a period of active service, but that hypothyroidism was not diagnosed until August 2006, which is a little more than one year post service. 

In light of the Veteran's in-service treatment for symptoms of hypothyroidism, post-service diagnosis shortly after discharge from service, VA examinations, and negative VA medical opinion, the Board gives the Veteran the benefit of the doubt and finds that service connection for hypothyroidism is warranted.  Further discussion of the evidence is simply not warranted.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for hypothyroidism is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


